UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2299



JOHN D. WENTZKY,

                                              Plaintiff - Appellant,

          versus


BROWN & COMPANY SECURITIES CORPORATION; THE
NASDAQ STOCK MARKET, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CA-02-1858-20AK)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Wentzky, Appellant Pro Se. Frank S. Holleman, III, Troy
Alan Tessier, WYCHE, BURGESS, FREEMAN & PARHAM, P.A., Greenville,
South Carolina; William Alexander Coates, ROE, CASSIDY, COATES &
PRICE, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Wentzky appeals the district court’s order dismissing

his complaint against Brown & Co. Securities Corp. and the Nasdaq

Stock Market, Inc.    The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).     The

magistrate judge recommended that relief be denied and advised

Wentzky   that   failure   to   file   timely   objections   to   this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Wentzky

failed to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.        See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Wentzky has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED


                                  2